               IN THE UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


In re:

LINEAR MOLD & ENGINEERING,                             Case No.: 21-42617-mar
LLC,                                                   Chapter 11

         Debtor.                                       Hon. Mark A. Randon


   ORDER CONFIRMING DEBTOR’S PLAN OF REORGANIZATION
       IN THIS SUBCHAPTER V CHAPTER 11 PROCEEDING
                   UNDER 11 U.S.C. § 1191(a)

         Linear Mold & Engineering, LLC (“Liner Mold” or the “Debtor”), as Debtor

and Debtor in Possession, by and through its attorneys, Strobl Sharp PLLC, having

filed its Plan of Liquidation (the “Plan”) [Docket No. 100]; proper notice of the Plan

having been served and the Court having held a hearing on confirmation of the Plan

on August 2, 2021; and the Plan (the “Plan”) generally providing as follows:

         A.    Class I consists of the arrearage claims of the executory contract holders

of the Debtor. The Debtor has previously assumed its commercial real estate leases

with industrial Globe Street, LLC and In-Mold Solutions, LLC. As modified herein,

the Debtor assumes the executory contracts with TCF Equipment Finance, as

assignee of Renaissance Capital, Siemens Financial Services, Inc. (“Siemens”), and

Priority Health.     The Debtors rejects all executory contracts not specifically




21-42617-mar       Doc 128   Filed 08/02/21   Entered 08/02/21 14:44:54    Page 1 of 11
assumed, including but, not limited to the executory contracts with Konica Minolta.

Class I has voted to accept the Plan.

        B.   Class II consists of the secured claim of Level One Bank. As modified

herein, the Class II claim of Level One Bank shall be paid in full. Class II withdraws

its rejection of the Plan and Objection to Confirmation, and hereby accepts the Plan

as modified by the Order.

        C.   Class III consists of the Complete Capital Services as serviced by Bank

of the West. Class III has voted to accept the Plan.

        D.   Class IV consists of the secured claim of U.S. Bank as assignee of

Complete Capital Services. Class IV has voted to accept the Plan.

        E.   Class V consists of the secured claim of Highland Capital Corporation.

Class V has voted to accept the Plan.

        F.   Class VI consists of the secured claim of Midland State Bank.

        G.   Class VII consists of the secured claim of CIT Bank.

        H.   Class VIII consists of the secured claim of LEAF Capital Funding as

the assignee of Peoples Capital Leasing Corp. Class VIII has voted to accept the

Plan.

        I.   Class IX consists of the general unsecured claims against Debtors

estate. Class IX has voted to accept the Plan.




                                             2
21-42617-mar     Doc 128    Filed 08/02/21       Entered 08/02/21 14:44:54   Page 2 of 11
      J.     Class X consists of the unsecured claims of the Debtors insiders. Class

X has voted to accept the Plan.

      K.     Class XI consists of the Debtor’s equity member, Linear Acquisition,

LLC. The Class XI member submitted a ballot accepting the Plan.

      L.     Class II consisting of the secured claim of Level One Bank voted to

reject the Plan. Level One has withdrawn its rejection of the Plan and has agreed to

accept the Plan as modified herein. As of confirmation there is no rejecting class.

      M.     A hearing on confirmation of the Plan having been held on August 2,

2021 and the Court being otherwise fully and duly advised in the premises.

      NOW, THEREFORE, the Court hereby makes the following Findings of

Fact and Orders as follows:

                              FINDINGS OF FACT

      1.     The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and

1334, the United States District Court’s general order of reference, and other various

applicable provisions of the Bankruptcy Code1 and the Federal Rules of Bankruptcy

Procedure (“FRBP”).

      2.     Venue is proper before this Court under U.S.C. §§ 1408 and 1409.




      1
       The term “Bankruptcy Code” refers to the applicable section(s) of 11
U.S.C. § 101, et. seq. unless otherwise indicated.

                                            3
21-42617-mar     Doc 128   Filed 08/02/21       Entered 08/02/21 14:44:54   Page 3 of 11
      3.     Adequate and sufficient notice of the Plan and the Confirmation

Hearing, along with all deadlines for voting on or filing objections to the Plan, has

been given to all known holders of claims and interests. [Order Establishing

Deadlines and Procedures, Docket No. 73; Debtor’s Plan of Reorganization, Docket

No. 100; Certificate of Service of Plan, Docket No. 102]. The Verified Ballot Report

pertaining to the Plan [Doc. No. 125] was filed with the Court on July 26, 2021. The

Plan was transmitted and served in compliance with the Federal Rules of Bankruptcy

Procedure and the Court’s Scheduling Order and such transmittals and service were

adequate and sufficient. Notice of the Confirmation Hearing, the opportunity for any

party in interest to object to confirmation and all dates were adequate and appropriate

and in accordance with Bankruptcy Rule 2002(b) as to all parties to be affected by

the Plan and the transactions contemplated thereby. No other or further notice is

required.

      4.     Group I consists of the administrative claims against the Debtor,

including the allowed professional fees. Group I is not impaired.

      5.     Group II consists of the secured claims of the Small Business

Administration. Group II is not impaired

      6.     Group III consists of the priority wage claim of Louis Young and John

Tenbusch. Group III is not impaired.




                                             4
21-42617-mar     Doc 128    Filed 08/02/21       Entered 08/02/21 14:44:54   Page 4 of 11
      7.     Class I consists of the arrearage claim of the executory contract holders

of the Debtor, to the extent such exist at the time of Confirmation.

      8.     Class II consists of the secured claim of Level One Bank. The Court

specifically finds that Level One Bank’s secured claim is fully secured.

      9.     Class III consists of the Complete Capital Services as serviced by Bank

of the West. Class III voted to accept the Plan.

      10.    Class IV consists of the secured claim of U.S. Bank as assignee of

Complete Capital Services. Class IV voted to accept the Plan.

      11.    Class V consists of the secured claim of Highland Capital Corporation.

Class V voted to accept the Plan.

      12.    Class VI consists of the secured claim of Midland State Bank.

      13.    Class VII consists of the secured claim of CIT Bank.

      14.    Class VIII consists of the secured claim of LEAF Capital Funding as

the assignee of Peoples Capital Leasing Corp. Class VIII voted to accept the Plan.

      15.    Class IX consists of the general unsecured claims against Debtor's

estate. Class IX voted to accept the Plan.

      16.    Class X consists of the unsecured claims of the Debtors insiders. Class

X voted to accept the Plan.

      17.    Class XI consists of the Debtor’s equity member, Linear Acquisition,

LLC. The Class XI member submitted a ballot accepting the Plan.


                                               5
21-42617-mar     Doc 128      Filed 08/02/21       Entered 08/02/21 14:44:54   Page 5 of 11
       18.   The Plan adequately and properly identifies and classifies all claims.

Pursuant to 11 U.S.C. § 1122(a), the claims placed in each class are substantially

similar to the other claims in each such class. Pursuant to 11 U.S.C. § 1123(a)(1),

valid legal and business reasons exist for the various classes of claims created under

the Plan and such classifications do not unfairly discriminate among the holders of

claims. The classification of claims in the Plan is reasonable.

       19.   Pursuant to 11 U.S.C. § 1123(a)(2), the Plan properly specifies all

classes of claims or interests that are not impaired under the Plan. Pursuant to 11

U.S.C. § 1123(a)(3), the Plan properly specifies all classes of claims or interests that

are impaired under the Plan.

       20.   Pursuant to 11 U.S.C. § 1123(a)(3), the Plan properly specifies all

classes of claims or interests that are not impaired under the Plan.

       21.   Pursuant to 11 U.S.C. § 1123(a)(4), the Plan provides for the same

treatment of claims or interests in each respective class unless the holder of a

particular claim or interest has agreed to a less favorable treatment of such claim or

interest.

       22.   The Plan complies with all applicable provisions of Chapter 11 of the

United States Bankruptcy Code.

       23.   The Plan has been proposed in good faith and neither the Plan, nor the

means by which it was proposed, are forbidden by any law.


                                             6
21-42617-mar     Doc 128    Filed 08/02/21       Entered 08/02/21 14:44:54   Page 6 of 11
      24.    All payments to be made or promised by the Debtor have been

disclosed to the Court and are reasonable.

      25.    The Plan does not unfairly discriminate against any class of creditors.

      26.    No regulatory commission has any jurisdiction over this matter.

      27.    Each holder of a claim or interest in each Group or Class will receive

or retain under the Plan as of the Effective Date of the Plan not less than the amount

the holder would receive if the Debtor had filed a liquidation under Chapter 7 of the

Bankruptcy Code.

      28.    The Plan complies with all provisions of 11 U.S.C. § 1129(a) and (b)

and 1191.

      29.    The Plan provides that holders of priority claims will receive either cash

equal to the allowed amount of such claims or deferred cash payments equal to the

allowed amounts of such claims. To the extent that such claims are treated otherwise,

the holders of such claims have accepted the Plan.

      30.    The Court finds that the Plan is fair, feasible and equitable.

      31.    The Plan satisfies and complies with the relevant provisions of 11

U.S.C. §1129(a) and, as a result, is confirmed under § 1191(a).

      NOW, THEREFORE, upon application of the Debtor:




                                            7
21-42617-mar     Doc 128   Filed 08/02/21       Entered 08/02/21 14:44:54   Page 7 of 11
      IT IS ORDERED that Debtor’s Plan of Reorganization filed with the Court

on June 24, 2021 [Docket No. 100] and as modified herein is hereby confirmed under

11 U.S.C. § 1191(a).

      IT IS FURTHER ORDERED that pursuant to 11 U.S.C. § 1141(a), except

as provided in 11 U.S.C. § 1141(d)(2) and (3), the provisions of the Plan as of the

Effective Date, bind the Debtor, any Creditor, and Debtor’s equity security holders,

whether or not the claim of such interest or creditor, is impaired under the Plan and

whether such creditor or interest holder has accepted the Plan.

      IT IS FURTHER ORDERED that the failure of this Order to reference or

address all or part of any particular provision of the Plan has no effect on the validity,

binding effect or enforceability of such provision and such provision has the same

validity, binding effect and enforceability as every other provision in the Plan. In the

event of any inconsistencies between the terms of the Plan and this Confirmation

Order, the terms of this Confirmation Order shall control.

      IT IS FURTHER ORDERED that the treatment of the Level One Bank

Class II claim as set forth in section 3.3.2 shall be modified as follows: (1) paragraph

3.2.2.1(b) shall be modified to provide that the Debtor shall make eighteen (18)

monthly payments beginning on the first day of the thirteenth (13 th) full month after

the Confirmation Date in the amount of $17,000.00; and (2) paragraph 3.2.2.1(c)



                                              8
21-42617-mar     Doc 128     Filed 08/02/21       Entered 08/02/21 14:44:54   Page 8 of 11
shall be modified to provide that the remaining balance shall be paid in full in the

thirty-first (31st) full month after the Confirmation Date.

      IT IS FURTHER ORDERED that section 4.2 of the Plan is modified as

follows: Upon the failure of the Debtor to make any payment due under this Plan to

Level One, which is not cured within ten (10) business days of the mailing of written

notice of default to Debtor's counsel, Level One may seek relief from this Court.

      IT IS FURTHER ORDERED that Level One Bank shall retain its lien

against the Debtor’s post-Petition and post-Confirmation assets in the same priority

and to the same extent as such liens existed on the Petition Date.

      IT IS FURHTER ORDERED that all of the terms of the Siemens Executory

Lease, as amended by the Amendment attached to the Debtor’s Motion for Entry of

Order Authorizing Assumption of Executory Equipment Lease with Siemens

Financial, Inc. [Docket No. 98] or as otherwise amended by agreement of both the

Debtor and Siemens, are incorporated into the Plan by reference and all such terms

are and shall remain in full force and effect.

      IT IS FURTHER ORDERED that notwithstanding any language in the Plan

and/or this Confirmation order to the contrary, (a) all guarantors of the Debtor’s

obligations (including John Tenbusch and Louis Young) shall remain liable for such

guaranty obligations, including, without limitation, remaining liable for the Debtor’s



                                             9
21-42617-mar     Doc 128    Filed 08/02/21       Entered 08/02/21 14:44:54   Page 9 of 11
obligations as set forth in and/or modified by the Plan and/or this Confirmation

Order; (b) nothing in the Plan and/or Confirmation Order shall release such

guarantor from their guaranty obligations to Siemens; and (c) notwithstanding

anything herein to the contrary, including this paragraph, nothing in the Plan and/or

this Confirmation Order shall modify the guarantors’ obligations to Level One Bank.

      IT IS FURTHER ORDERED that the Debtor shall assume the executory

Small Group Agreement dated February 1, 2017 (the “Priority Health Contract”)

between Priority Health and the Debtor and that Debtor shall pay any cure amount

due under the Priority Health Contract in full on or before the Effective Date.

      IT IS FURTHER ORDERDED that paragraphs 11.25 and 12.2 of the Plan

are hereby stricken from the Plan and are of no further force or effect.

      IT IS FURTHER ORDERED that John Tenbusch shall serve as the

disbursing agent and shall file a report with the Court accounting for the

disbursement of the Debtor’s funds.

      IT IS FURTHER ORDERED that the Debtor is authorized to execute any

and all documents reasonably required to effectuate the provisions of the Plan or

Orders of this Court.

      IT IS FURTHER ORDERED that the Debtor will file, in accordance with

11 U.S.C. §§ 1106(a)(1) and 1107 and F.R.B.P. 2015(a), post-confirmation monthly


                                            10
21-42617-mar    Doc 128    Filed 08/02/21    Entered 08/02/21 14:44:54     Page 10 of 11
operating reports no later than twenty (20) days subsequent to the end of each month

and serve copies on the United States Trustee and the Subchapter V Trustee, until

the Court enters an Order closing, dismissing or converting the case.

      IT IS FURTHER ORDERED that all professional fee applications shall be

filed within thirty (30) days of the Confirmation Date.




Signed on August 2, 2021




                                            11
21-42617-mar    Doc 128    Filed 08/02/21    Entered 08/02/21 14:44:54   Page 11 of 11
